[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On December 18, 1990, the plaintiff's vehicle collided with CT Page 4010-NNNNN the defendant's vehicle on East Main Street in Waterbury. Both parties are now seeking money damages for property damage as a result.
The plaintiff has proven that the defendant made an improper left turn in violation of Section 14-242(e) of the General Statutes. That negligence was the proximate cause of the plaintiff's property damage of $4,653.44.
The defendant has also proven that the plaintiff failed to keep a proper lookout and to keep his vehicle under proper control, and to the extent of 30% contributed to the accident. Accordingly, the plaintiff's damages are reduced to $3,257.41.
The defendant was 70% responsible for his own damages and accordingly, the court finds for the plaintiff on the defendant's counterclaim.
Accordingly, judgment may enter for the plaintiff to recover $3,257.41.
/s/ McDonald McDONALD, J.